In a proceeding for the appointment of an administrator of the estate of Philip H. Paris, deceased, in which limited. letters were issued on March 14, 1963 to Benjamin Paris as administrator, empowering him to commence an action on behalf of the estate, the said administrator appeals from an order of the Surrogate’s Court, Kings County, entered September 17, 1963, which granted the petition of respondent, Joseph A. Bochenek: (a) to enlarge such limited letters by also empowering the administrator to defend an action against the decedent, then pending in the Supreme Court, Kings County; and (b) to resettle accordingly, nunc pro tuno as of. March 14, 1963, the prior decree of the Surrogate’s Court granting limited letters. Such petitioner Bochenek is an attorney associated with counsel for the plaintiffs in said action. Order affirmed, with $10 costs and disbursements. No opinion. [For companion appeal, see Sugar v. Miller, 21 A D 2d 796.] Ughetta, Acting P. J., Kleinfeld, Brennan, Hill and Rabin, JJ., concur.